DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casson (US 2,214,243).
Regarding claim 1, 12, and 16, Casson discloses a vehicle (Pg. 2, Ln. 20) provided with a system, comprising: an engine block 11 and a crankshaft 13 able to rotate around axis A (Fig. 1, shown), and a pump 19 with an impeller 29, the impeller mounted coaxially to the crankshaft such that the crankshaft drives the impeller (Fig. 2, the shown pump 19 contains an impeller 29 which is mounted on the crankshaft and may be formed integral with it as per Pg. 2, Lns. 60-62).
Regarding claim 2, Casson discloses the system of claim 1, wherein the crankshaft has a first end, and the impeller is mounted at or near the first end (Fig. 1 and 2, shown).
Regarding claim 3, Casson discloses the system of claim 1, wherein the impeller is mounted adjacent to the engine block (Fig. 1 and 2, case 18 is attached to the block and crankcase around the impeller 29 such that the impeller is adjacent the block 11).
Regarding claim 4, Casson discloses the system of claim 1, wherein the pump comprises a housing 19, an inlet and an outlet (inherent of pumps which cannot function without them, but inlet 20 is shown in Fig. 2).
Regarding claims 5 and 13, Casson discloses the system of claim 4, wherein the housing is mounted to the engine block (Fig. 2, shown hosuing 19 is mounted to the block inside the case 18).
Regarding claims 9 and 20, Casson discloses the system of claim 1, wherein the impeller is mounted to the crankshaft (Fig. 2, shown), but fails to disclose the mounting being via one or more of the following: a shrink fit, a splined connection, a friction gasket, a press-fit, and a friction washer.
However, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the impeller is mounted in the same location and performs the same function, the details of the process by which it was constructed are immaterial to its function and therefore are not a basis for patentability.
Regarding claim 10, Casson discloses the system of claim 1, wherein the pump is a water pump (Title: “Seal for water pump”).
Regarding claims 11 and 14, Casson discloses the system of claim 1, further comprising one or more seals between the pump and the crankshaft. (Title: “Seal for water pump” wherein Fig. 2, shows sealing rings 38 between the pump and crankshaft).
Regarding claim 17, Casson discloses the vehicle of claim 16, wherein the impeller is mounted adjacent to the engine block (Fig. 1 and 2, shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 15, and 18-19is/are rejected under 35 U.S.C. 103 as being unpatentable over Casson.
Regarding claim 6, Casson discloses the system of claim 5, but fails to disclose wherein the housing is mounted to the engine block with bolts. 
However, making use of bolts to attach housings together in an engine system are old and well-known sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to attach the housing 19 to the engine block, either via other parts and/or in addition to its current attachment methods (which are not disclose) because doing so would provide a commonly known and effect construction method known for its cheap cost and repairability. 
Regarding claims 7 and 18, Casson discloses the system of claim 4, including a pump inlet and an outlet (inherent of pumps), but fails to disclose wherein the housing is integral with the engine block.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the housing as an integral piece with the engine block, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In this case this would simply constitute construction of the housing 19, shown immediately adjacent the block, as one piece with the block, which it may already be via its upper shown portion in Fig. 2, though this is not disclosed, and it would be a trivial matterto construct it in this fashion especially in light of the disclosure that lid 31 is the main operably removable piece for maintenance.
Regarding claims 8 and 19, Casson discloses the system of claim 7, wherein the housing comprises a lid (disc 31 acts as a lid for disassembly of the pump)
Regarding claim 15, Casson discloses the method of claim 12, but fails to disclose wherein the step of mounting the pump with the impeller to the crankshaft comprises mounting via one or more of the following: a shrink fit, a splined connection, a friction gasket, a press-fit, and a friction washer.
However, making use of these common methods to attach impellers on shafts in engine system are old and well-known sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of one of these methods to attach the impeller to its shaft, as they cover a broad category of attachment methods which are all known and easily applied to the system at hand while retaining low cost of manufacture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747